DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-16 directed to an invention non-elected without traverse.  Accordingly, claims 11-16 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Kevin Raudebaugh on May 18, 2022.  The application has been amended as follows:
In claim 1, line 13, “and” has been deleted.
In claim 1, line 15, “skin” has been replaced with -skin, and wherein an entire tissue-contacting surface of the pressurization unit is planar-.
In claim 7, line 2, -at least one sensor of the- has been inserted before “sensing unit”.
Claims 11-16 and 18 have been cancelled.

Allowable Subject Matter
Claims 1, 3-10, and 17 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “an RF energy treatment apparatus, comprising: a handpiece; a plurality of needles formed to advance and retract on one side of the handpiece and supplied with a high frequency current; a pressurization unit positioned in a direction in which the plurality of needles advances and retracts and providing tension to a skin by applying a positive pressure to the skin; a sensing unit comprising at least one sensor configured to sense an amount of force applied to the skin by the pressurization unit, the amount of force corresponding to the tension that is provided to the skin; and a controller coupled to the sensing unit, wherein the sensing unit is configured to compare the amount of force sensed by the sensing unit to a set reference value so that the tension provided to the skin is above a threshold value before the plurality of needles is advanced through the skin, wherein the pressurization unit includes an elastic member which is configured to deform over curved surfaces of the skin, and wherein an entire tissue-contacting surface of the pressurization unit is planar” in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2014/0194789 and U.S. 2016/0271341, which both disclose a system comprising some of the claimed limitations.  However, these references both fail to explicitly disclose the specifically-claimed “sensing unit” and “pressurization unit”.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794